Citation Nr: 1008951	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory 
disability claimed as bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the Veteran's September 2002 claim for entitlement to service 
connection for bronchial asthma.

In September 2007, the Board remanded this case for 
additional development.  This case is now before the Board 
for further appellate consideration.

In November 2009, the Veteran filed claims for entitlement to 
service connection for Amyotrophic Lateral Sclerosis (ALS) 
and the residuals thereof, and for Aid and Attendance.  Those 
claims are referred to the RO for appropriate action.

Because the issue of entitlement to service connection for 
ALS has not been adjudicated by the RO in the first instance, 
the Veteran's representative's January 2010 Appellant's Post-
Remand Brief on that issue cannot give rise to appellate 
review.


FINDING OF FACT

On November 4, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from both the 
Veteran and his accredited representative that he was 
withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
The Veteran, both in his own statement and through his 
authorized representative, withdrew his appeal in statements 
received by VA in November 2009.  Consequently, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


